UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6619



SHUN J. DIGGS,

                                              Plaintiff - Appellant,

          versus


RONALD BARR,

                                               Defendant - Appellee,

          and


OFFICER GASTON; SERGEANT BROWN,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00329)


Submitted:   October 10, 2007             Decided:   October 24, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shun J. Diggs, Appellant Pro Se.   Ronald Barr, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shun J. Diggs appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Diggs v. Barr, No.

3:06-cv-00329 (W.D.N.C. Aug. 7, 2006; Mar. 1, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -